     Case 3:19-cv-00663-B Document 12 Filed 04/25/19              Page 1 of 16 PageID 64



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

C-BONS INTERNATIONAL GOLF                       §
GROUP, INC.                                     §
                                                §
      Plaintiff,                                §
                                                §
                                                §           Civil Action No.: 3:19-CV-663-B
v.                                              §
                                                §
                                                §
LEXINGTON INSURANCE CO.,                        §
WILLIS TOWERS WATSON US, LLC,                   §
and WILLIS OF ILLINOIS, INC.                    §
                                                §
      Defendants                                §

                             PLAINTIFF’S FIRST AMENDED
                            COMPLAINT AND JURY DEMAND

      Plaintiff C-BONS INTERNATIONAL GOLF GROUP, INC. (“C-BONS”or “Plaintiff”)

complains of LEXINGTON INSURANCE CO., WILLIS TOWER WATSON US, LLC, and

WILLIS OF ILLINOIS, INC. (“Defendants”), and files this Amended Complaint, and states as

follows:

                                          I. PARTIES

      1. Plaintiff C-BONS is a foreign corporation doing business in Dallas County, Texas.

       2. Defendant Lexington Insurance Co. (“Lexington”) is Plaintiff’s insurance company and

is believed to be a foreign corporation doing business in Texas. Upon information and belief it is

incorporated under Delaware law and its principal place of business is Boston, Massachusetts.

Lexington Insurance Co. has already appeared in this case and is before the Court.




Amended Complaint                             Page 1                                      3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 2 of 16 PageID 65



     3. Defendant Willis Towers Watson US, LLC (“Willis”) is believed to be a foreign limited

liability company doing business in Texas. Upon information and belief Willis is a citizen of

Delaware, Virginia and New York for diversity jurisdiction purposes (See Willis “Notice of

Removal”filed herein). Willis has already appeared in this case and is before the Court.

     4. Defendant Willis of Illinois, Inc. (“Willis”) is a foreign corporation doing business in

Texas. It is incorporated in Illinois and has a principal place of business at 233 S. Wacker Drive,

Suite 2000, Chicago, Illinois 60606, and thus is a citizen of Illinois for diversity jurisdiction

purpose (See Willis “Notice of Removal”). It will be served by service of this pleading on its

attorney or by other Summons under the Federal Rules if its attorney will not accept service.

                        II. DIVERSITY JURISDICTION AND VENUE

     5. This Court has jurisdiction over this controversy because there is complete diversity

between Plaintiff and all Defendants, and the amount in controversy exceeds $75,000.00. See 28

U.S.C. § 1332.

     6. Plaintiff is a corporation. When determining the citizenship of the real parties in interest

for purposes of diversity jurisdiction, a corporation is considered a citizen of every state where it

is incorporated and the state where it has its principal place of business. See 28 U.S.C. §

1332(c)(1). Thus, Plaintiff is a citizen of Arizona for diversity purposes.

     7. As alleged above Defendants are all citizens of states other than Texas.

     8. Plaintiff files this suit seeking full compensation from Lexington for all of its damages

which are covered by the insurance policy which is the subject of this lawsuit. Plaintiff also files

this suit, in the alternative, seeking damages against Willis for negligence and for

misrepresenting to Plaintiff that Plaintiff was fully covered for the type of loss sustained. To


Amended Complaint                               Page 2                                        3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                  Page 3 of 16 PageID 66



date, Plaintiff’s damages exceed $31,000,000, and Plaintiff seeks recovery from all Defendants

jointly and severally for any unpaid amounts. Accordingly, the amount in controversy is in excess

of $75,000.

     9. Venue is proper in the Northern District of Texas, because this cause of action arises out

of a breach of contract action and/or out of torts which were performable in whole or in part

and/or which have occurred in whole or in part in the State of Texas. Furthermore, the injury and

damage all occurred in the State of Texas. Also, this case was initially filed in state court and

was removed to this Court from the state court proceeding pending in 134th Judicial District

Court of Dallas County, Texas.

                                            III. FACTS

     10. Plaintiff entered into an insurance agreement (“the Policy”) with Defendant Lexington

to provide coverage for its golf courses in and around the Houston, Texas area. The effective

date for the Policy was April 24, 2016.

     11. Defendant Willis acted as broker/agent in obtaining the Policy between Defendant

Lexington and Plaintiff.

     12. On or about 10:00 P.M. on August 25, 2017, Hurricane Harvey made land fall in and

around the city of Houston, Texas. It was followed by rain, wind, flooding, and storm surges.

Plaintiff’s many golf courses were damaged as a result. The damaged properties owned by

Plaintiff were insured under the Policy Plaintiff had with Lexington at the time of Hurricane

Harvey. Plaintiff made a claim for losses with its insurer, Defendant Lexington. Plaintiff

submitted a proof of loss to Lexington on October 23, 2017 for over $25,000,000. Plaintiff also




Amended Complaint                              Page 3                                       3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                  Page 4 of 16 PageID 67



lost a lease on the Bear Creek Golf Course. The Plaintiff valued the loss of lease at over

$6,000,000. Thus, Plaintiff has been damaged over $31,000,000.

     13. Storms hovered above the area of Texas where Plaintiff’s properties covered by the

Policy were located. The storms continuously brought high winds and dropped an estimated 33

trillion gallons of water. This lasted for several days.

     14. As a result of Hurricane Harvey and the subsequent storms, Plaintiff suffered both

flood and non-flood damage to Plaintiff’s property located inside the 100-year flood zone and its

property located outside the 100-year flood zone. However, Lexington, after only a brief

two-week investigation, concluded that all damage done was caused solely by “flooding”. As a

result, Lexington paid Plaintiff merely $2,500,000, which Lexington stated was the maximum

amount covered for flood damage under the Policy. This “flood only damage”conclusion was

incorrect and attained through negligent and bad faith efforts by Lexington. Lexington

disregarded Plaintiff’s reports, personnel, staff, data, and information in coming to this

conclusion.

     15. To support its contention that the properties suffered non-flood damage, Plaintiff

provided Lexington with a full report regarding additional non-flood damage done to the golf

course bunkers, or sand traps. This report was completed by Michael Hurdzan, a well-respected

and noted expert in the areas of golf-course design, architecture, construction, and maintenance.

In this report, Mr. Hurdzan concluded that the damage to the bunkers on the golf courses was

caused by the inundation of over fifty-one (51) inches of rain over a six-day period. The fifty-one

(51) inches of rainfall entered the bunkers, was absorbed, and broke down the integrity of the

bunkers. This report further supports Plaintiff’s assertion that its properties suffered non-flood


Amended Complaint                               Page 4                                       3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                    Page 5 of 16 PageID 68



damages, rather than exclusively flood damage. Lexington’s representation that all damage

suffered was due to flooding is a misrepresentation based on its quick two-week investigation

and completely contrary to the detailed analysis provided to Lexington.

     16. Plaintiff’s non-flood damages also included damage done to its buildings due to wind

and rain. In addition, Plaintiff’s non-flood damages included losing the lease to Bear Creek Golf

Course, which was a business interruption. This loss sustained from business interruptions

constitutes non-flood damages, further showing that Lexington’s contention that all damage was

caused by flooding was made in bad faith.

     17. Even though Lexington claims that all damage was caused by flood, Lexington paid

Plaintiff an additional $242,023 for non-flood damages that Lexington itself called “Wind

damages to trees.”Under the Policy, wind damage is distinguished as a type of non-flood

damage. Therefore, in making this payment to Plaintiff for the tree damage caused by wind,

Lexington effectively admitted that Plaintiff indeed suffered non-flood damage, further

evidencing that Lexington negligently arrived at its conclusions and that its refusal to cover all of

Plaintiff’s damages was in bad faith.

     18. While Lexington has partially compensated Plaintiff for its damages, Lexington

refused to fully compensate Plaintiff for all of its damages which are covered by the Policy.

Under the Policy, Plaintiff is entitled to full coverage for damages caused by a “Named Storm”

up to $75,000,000 per occurrence.

     19. Plaintiff contends, in the alternative, if certain damages are in fact “not covered”by the

insurance policy provided by Defendant Lexington, then Defendant Willis misrepresented to

Plaintiff that Plaintiff was fully covered for the type of loss sustained.


Amended Complaint                               Page 5                                      3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                     Page 6 of 16 PageID 69



      20. Defendant Willis failed to properly explain the terms and conditions of the Policy, and

allowed the appearance of full coverage to exist. Plaintiff relied on Willis and believed that

Plaintiff was covered for its potential losses. Willis’actions fell below the standard of care for

an insurance agent and its dealings with a client. Willis also failed to advise, explain or disclose

the exact extent of coverage and the alleged exclusions from the policy coverage.

      21. Defendant Willis also failed to properly understand Plaintiff’s operations and insurance

needs and/or failed to properly advise and to obtain a policy of coverage to meet those needs.

Furthermore, Defendant Willis failed to disclose that some of the terms of the Policy were

ambiguous or illusory and/or that Willis believed that certain terms of the Policy were ambiguous

or illusory.

      22.      Additionally, Willis failed to adequately support Plaintiff and its attempts to negotiate

a fair settlement of its claims with Lexington.

      23. All conditions precedent to Plaintiff’s recovery have occurred, been satisfied, and/or

waived.

                       IV. CAUSE OF ACTION: BREACH OF CONTRACT

      The foregoing paragraphs are incorporated by reference for all purposes.

      24. Plaintiff brings this suit against the Defendant Lexington for breach of contract and to

enforce its obligation to pay Plaintiff’s damages in accordance with the Policy. To prevail on its

breach of contract claim against Lexington, Plaintiff must show (1) there was a valid contract or

policy; (2) Plaintiff performed its obligations under the contract; (3) Defendant breached the

contract; and (4) Plaintiff suffered damages as a result of Defendant’s breach.




Amended Complaint                                 Page 6                                       3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                  Page 7 of 16 PageID 70



      25. Plaintiff’s Policy with Lexington became effective on April 24, 2016. Plaintiff has paid

all premiums due under the Policy.

      26. Plaintiff has performed all of its duties and conditions precedent by paying all

premiums and providing Lexington with a proof of loss claim for over $25,000,000, combined

with a claim for a lost lease in the amount more than $6,000,000.

      27. Lexington has failed and refused to compensate Plaintiff as required under the Policy.

By refusing to pay the Plaintiff for the full amount of loss according to the terms of the insurance

Policy, Lexington is in breach of the Contract. To this date, Lexington has only paid Plaintiff

just under $3,000,000, which constitutes only partial payment for Plaintiff’s damages. Lexington

has refused to pay the just amount due. As a result of this breach, Plaintiff has suffered damages.

                            V. CAUSE OF ACTION: NEGLIGENCE

      The foregoing paragraphs are incorporated by reference for all purposes.

      28. As alleged above, Defendant Willis also failed to act in accordance with the standard of

care of a reasonably prudent Insurance agent and proximately caused damage to Plaintiff due to

its negligence. Willis failed to exercise reasonable care in its communications and

representations to Plaintiff.

      29. Also as alleged above, Defendant Lexington acted negligently and contrary to the

standard of care when it in improperly adjusted the claim in bad faith and proximately caused

damage to Plaintiff due to its negligence. Additionally, Lexington did not exercise reasonable

care during its investigation of the damage and the causes or in communicating the information

of those investigations and findings.




Amended Complaint                              Page 7                                        3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 8 of 16 PageID 71



             VI. CAUSE OF ACTION: NEGLIGENT MISREPRESENTATION

     The foregoing paragraphs are incorporated by reference for all purposes.

     30. Plaintiff brings this cause of action, in the alternative, alleging that Defendants

Lexington and Willis negligently misrepresented to Plaintiff that Plaintiff was fully covered for

the type of loss sustained in the storm at the time Plaintiff purchased the Policy, and thereafter.

     31. For a claim of negligent misrepresentation, a plaintiff must show that (1) the

representation was made by a defendant in the course of his business, or in a transaction in which

the defendant has a pecuniary interest; (2) the defendant supplied misleading, false, inaccurate or

incorrect information for the guidance of others in their business; (3) the defendant did not

exercise reasonable care or compliance in obtaining or communicating the information; and (4)

the plaintiff suffered pecuniary loss by justifiably relying on the representation.

     32. As alleged above, both Lexington and Willis negligently misrepresented information to

Plaintiff. As a result, Plaintiff suffered pecuniary loss in the form of its damages to the golf

courses and in losing the lease of Bear Creek Golf Course.

     33. Under Texas law, an insurance agent can be liable for a claim of negligent

misrepresentation. Ogunro v. Allstate Vehicle & Prop. Ins. Co., No. 3:18-CV-1784-B, 2019 U.S.

Dist. LEXIS 1559, at *5 (N.D. Tex Jan. 4, 2019); Aspen Specialty Ins. Co. v. Muniz Eng’g, Inc.,

514 F.Supp. 2d 972, 982 (S.D. Tex. 2007).

     34. Plaintiff engaged in business with Willis in order to obtain an insurance policy with

Lexington. Defendant Willis, acting in its capacity as an insurance agent or broker,

misrepresented to Plaintiff the scope of coverage Plaintiff would have in the event of the damage

like the type at issue in this case. Plaintiff sought guidance from Willis to obtain an insurance


Amended Complaint                               Page 8                                         3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 9 of 16 PageID 72



policy that covered Plaintiff’s needs for its golf courses. Willis provided Plaintiff with false

information that under its policy with Lexington, it would be fully covered for damages caused

by flood and non-flood sources, including named storms, rain, and wind, up to $75,000,000. In

the alternative, Willis failed to exercise reasonable care in explaining the information and terms

of the Policy. Plaintiff’s understanding and reliance on the Policy’s coverage stemmed directly

from Willis’representations during the period in which Plaintiff entered into the Policy with

Lexington. When Plaintiff entered into the Policy with Lexington, it reasonably believed that its

properties were fully covered to the extent stated by Willis.

     35. Plaintiff relied to its detriment on these misrepresentations made by Willis, as

evidenced by Plaintiff purchasing the insurance policy from Lexington. But for the

representations made by Willis, Plaintiff would not have purchased the Policy from Lexington

and/or would have sought a more comprehensive Policy and expanded coverage. As a result,

Plaintiff has suffered a great pecuniary loss.

        VII. CAUSE OF ACTION: VIOLATION OF TEXAS INSURANCE CODE

     The foregoing paragraphs are incorporated by reference for all purposes.

     36. Under Chapter 541 of the Texas Insurance Code, a person may not engage in a trade

practice that is “an unfair method of competition or an unfair or deceptive act or practice in the

business of insurance.”TEX. INS. CODE. § 541.003. A person is defined as “an individual,

corporation, association, partnership, reciprocal or interinsurance exchange, Lloyd’s plan,

fraternal benefit society, or other legal entity engaged in the business of insurance, including an

agent, broker, adjuster, or life and health insurance counselor.”TEX. INS. CODE. § 541.002(2).




Amended Complaint                                Page 9                                      3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 10 of 16 PageID 73



     37. Both Defendant Lexington and Defendant Willis meet the definition of a “person”

under § 541.002(2), as Lexington is a corporation in the business of insurance as an insurance

provider and Willis is an insurance agent or broker that engaged in the business of insurance.

Therefore, both Defendants are subject to liability for violating the Texas Insurance Code.

     38. Under the Texas Insurance Code § 541.051, it is an unfair or a deceptive practice to

make or caused to be made misrepresentations regarding the terms of the policy or the benefits or

advantages promised by the policy. TEX. INS. CODE. § 541.051; Aspen, 514 F.Supp. 2d at 983.

Insurance agents are also liable for misrepresenting the scope or existence of coverage in

violation of the Texas Insurance Code. Aspen, 514 F.Supp. 2d at 984.

     39. Defendant Lexington violated § 541.051 by making misrepresentations regarding the

terms of the Policy and the benefits or advantages promised. Lexington made these

misrepresentations when it notified Plaintiff that the maximum amount covered under the Policy

was for the $2,500,000 for flood damage already paid. As stated above, this is a

misrepresentation of what the Policy actually states, as the Policy includes a maximum

$75,000,000 coverage for Named Storm damage per Occurrence and a maximum $5,000,000

coverage for flood damage per Occurrence. Lexington has represented to Plaintiff that certain

damages, including non-flood damages, are not covered by the Policy when in fact these damages

are indeed covered. This is a violation of § 541.051. Lexington’s refusal to pay the amounts

under the Policy misrepresents the terms of the Policy.

     40. In the alternative, Defendant Willis made misrepresentations of the terms, advantages,

and benefits of the Policy when it represented to Plaintiff that the Policy covered Plaintiff up to

$75,000,000. Willis represented that the Policy would cover Plaintiff in the event of flood


Amended Complaint                              Page 10                                       3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 11 of 16 PageID 74



damage and non-flood damage, including named storm, wind, and rain. Plaintiff sustained these

forms of damage as defined specifically in the Policy. Lexington’s refusal to pay Plaintiff for

these damages, with the excuse that the damages are “not covered”, is evidence that the Policy

was not what Willis purported it to be and according to Lexington, the Policy did not cover the

areas Willis represented were covered. Willis was acting as an insurance agent or broker when it

made these misrepresentations, Willis is liable under § 541.051.

     41. Under § 541.060 of the Texas Insurance Code, it is an unfair or a deceptive practice to

engage in unfair settlement practices with respect to a claim by an insured. This includes “(1)

misrepresenting to a claimant a material fact or policy provision relating to coverage at issue; . . .

(2)(a) failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of a

claim with respect to which the insurer’s liability has become reasonably clear; . . . (7) refusing to

pay a claim without conducting a reasonable investigation with respect to the claim.”TEX. INS.

CODE §541.060.

     42. Lexington has also violated § 541.060(2)(a) by failing to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of Plaintiff’s claim when Lexington’s liability

is reasonably clear. Lexington has fought Plaintiff every step of the way since Plaintiff submitted

its proof of loss claim. With a policy that provides for $75,000,000 worth of coverage per

occurrence for Named Storm damage, $5,000,000 per occurrence for flood damage, and other

coverage for non-flood damages, Lexington has tried to cap its liability at $2,500,000. This is in

no way a fair and equitable settlement of the claim. It is not only reasonably clear that Lexington

is liable under this Policy for Plaintiff’s damages, but abundantly clear. Lexington is liable for

both non-flood and flood damage and Plaintiff suffered both non-flood and flood damage.


Amended Complaint                              Page 11                                       3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                  Page 12 of 16 PageID 75



However, Lexington contends that all damage was flood damage. Lexington ignores all other

information, data, and reports that clearly show that non-flood damage also occurred. By refusing

to promptly settle and come to this conclusion, Lexington has failed to negotiate a settlement of

the claims with Plaintiff in good faith, which is in violation of § 541.060(2)(a).

     43. Lexington also violated § 541.060(7) by refusing to pay Plaintiff’s claim without

conducting a reasonable investigation with respect to the claim. As stated above, Lexington

conducted a quick, two-week investigation after Hurricane Harvey to come to its conclusion that

all the damage to the numerous golf courses was solely caused by flooding. This investigation

was not reasonable. A Named Storm that dropped an estimated 33 trillion gallons of water,

caused additional rain for seven straight days, brought forth high winds, and storm surges,

reasonably would cause more than simply flood damage. Plaintiff’s provided report from a highly

regarded golf course expert that damage to the bunkers was from rain water and not flooding.

Lexington paid Plaintiff a sum of money to cover damage done to trees from wind, which is a

type of non-flood damage as defined in the Policy. Plaintiff also sustained an interruption of

business, which by definition under the Policy is a type of non-flood damage. These instances

alone illustrate that Lexington failed to conduct a reasonable investigation because the

conclusion it came to is not reasonable considering the occurrences and factors involved.

Lexington clearly has violated § 541.060(7) of the Texas Insurance Code by failing to conduct a

reasonable investigation of Plaintiff’s claim.

          VIII. BREACH OF SPECIAL AND/OR FIDUCIARY RELATIONSHIP

     The foregoing paragraphs are incorporated by reference for all purposes.




Amended Complaint                                Page 12                                    3P-4994V
   Case 3:19-cv-00663-B Document 12 Filed 04/25/19                   Page 13 of 16 PageID 76



      44.    Plaintiff and Willis had a special relationship built on trust and confidence. Plaintiff

relied on this relationship for guidance and advice. Willis breached the special relationship and

its position of trust to the determent of Plaintiff. Willis placed its self-interests above those of

Plaintiff.

                                IX. DECLARATORY JUDGMENT

      The foregoing paragraphs are incorporated by reference for all purposes.

      45. Plaintiff seeks a declaratory judgment declaring and interpreting the Policy and its

terms and conditions. If any terms are ambiguous Plaintiff seeks declaratory judgment clarifying

the terms of the Policy and establishing the rights, benefits, duties, responsibilities and

obligations of the parties.

                                 X. CONDITIONS PRECEDENT

      The foregoing paragraphs are incorporated by reference for all purposes.

      46. All conditions precedent for Plaintiff’s recovery in this case have been performed or

have occurred or have been waived. Any other action required under applicable law and the

insurance policy agreement have been performed.

                                           XI. DAMAGES

      47. Plaintiff seeks recovery of all damages to which it may be entitled to at law or in

equity, jointly and severally against all Defendants, including but not limited to the following:

direct, indirect, actual, special, general, consequential, reliance, expectancy, benefit of bargain,

lost profits, past and future damages, out of pocket, and other damages of every nature and type

which were the result of Defendants’actions in this case, including multiple damges under the

Texas Deceptive Trade Practices Act or the Insurance Code.


Amended Complaint                               Page 13                                       3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                     Page 14 of 16 PageID 77



        48. As a result of Defendants’conduct, the damage suffered by Plaintiff includes, but is

not limited to damages for (1) physical injury to or the destruction of tangible property including

the loss of use thereof at any time resulting therefrom; or (2) loss of use of tangible property

which has not been physically injured or destroyed, but such loss of use was caused by the

negligence and/or an accident of Defendant(s) which occurred in the aforementioned years.

                                      XII. ATTORNEY’S FEES

        Plaintiff repeats and re-alleges all of the foregoing paragraphs as if fully copied and set

forth at length herein and further shows as follows:

        49. Plaintiff has retained the services of the undersigned licensed attorneys to assist it in

the investigation, prosecution and defense of this cause. As such Plaintiff seeks reasonable and

necessary attorney's fees from Defendants, jointly and severally, for the investigation,

prosecution and litigation of this action through trial of this cause. Further, Plaintiff seeks

reasonable and necessary attorney's fees from Defendants, jointly and severally, should this case

be appealed to the Court of Appeals. Further, Plaintiffs seek reasonable and necessary attorney's

fees from Defendants, jointly and severally, should this case be appealed to the Supreme Court.

Further, Plaintiff seeks reasonable and necessary attorney's fees from Defendants should any

appeal of this cause be made to appellate courts of all levels. Plaintiff is entitled to attorneys’

fees pursuant to: the agreements at issue herein;§38.001 et seq. Texas Civil Practices &

Remedies Code; The Texas Deceptive Trade Practices Act; The Declaratory Judgment Act; The

Texas Insurance Code; and any other statutory or common law remedy for recovery of attorneys’

fees.




Amended Complaint                                Page 14                                       3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                      Page 15 of 16 PageID 78


                       XIII. EXEMPLARY AND PUNITIVE DAMAGES

      Plaintiff repeats and re-alleges each of the foregoing paragraphs as if fully copied and set

forth at length herein and further shows as follows:

      50. Defendants’conduct as heretofore alleged was grossly negligent, intentional, willful,

wanton, malicious and/or done recklessly, done with malice, and done with disregard for the

rights of Plaintiff. Plaintiff seeks recovery of punitive and/or exemplary damages, for which

Plaintiff seeks judgment from Defendant(s), in the maximum amount allowed by law, and in an

amount of money that is within the jurisdictional limits of this Court.

                XIV. PRE-JUDGMENT AND POST-JUDGMENT INTEREST

      The foregoing paragraphs are incorporated by reference for all purposes.

      51.   Plaintiff seeks recovery of pre-judgment interest in the maximum amount allowed by

law and for the maximum time allowed by law. Plaintiff seeks recovery of post-judgment

interest in the maximum amount allowed by law and for the maximum time allowed by law.

                                        XV. JURY DEMAND

      52. Plaintiff demands trial by jury as to all matters in this case.

                                            XVI. PRAYER

      53. WHEREFORE PREMISES CONSIDERED, Plaintiff C-BONS International Golf

Group, Inc. request that Defendants Lexington Insurance Co., Willis Towers Watson US, LLC

and Willis of Illinois, Inc. be cited to appear and answer, and that the Court enter judgment

awarding Plaintiff damages as alleged herein against all Defendants jointly and severally.

Plaintiff seeks pre-judgment interest and post-judgment interest in the maximum amounts

allowed by law. Plaintiff further seeks reasonable and necessary attorney’s fees and costs of suit

and all other relief, at law and in equity, to which it is entitled.

Amended Complaint                                Page 15                                    3P-4994V
  Case 3:19-cv-00663-B Document 12 Filed 04/25/19                Page 16 of 16 PageID 79



                                                         Respectfully Submitted,


                                                         /s/ Joseph E. Ackels, Sr.
                                                         JOSEPH E. ACKELS, SR.
                                                         State Bar No. 00829980
                                                         ACKELS & ACKELS, L.L.P.
                                                         3030 LBJ Freeway, Suite 1550
                                                         Dallas, Texas 75234
                                                         Tel: (214) 267-8600
                                                         Fax: (214) 267-8605
                                                         joe@ackelslaw.com
                                                         Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the foregoing was

served on all counsel of record on the 25th day of April, 2019, in accordance with the Federal

Rules of Civil Procedure.



                                                         /s/ Joseph E. Ackels, Sr.
                                                         JOSEPH E. ACKELS, SR.




Amended Complaint                            Page 16                                     3P-4994V
